Exhibit 10.01

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 12th day
of September, 2012, by and between ECB BANCORP, INC. (“Company”), THE EAST
CAROLINA BANK (the “Bank”), and A. DWIGHT UTZ (“Executive”).

RECITALS

WHEREAS, Company and the Bank wish to employ Executive in positions of
substantial responsibility;

WHEREAS, Company, the Bank and Executive desire to enter into an employment
agreement pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, Company, the Bank and Executive hereby agree as
follows:

1. DEFINITIONS: The following terms shall have the following meanings for all
purposes of this Agreement:

Base Salary means the annual base compensation specified in Section 4 below.

Board means, unless otherwise indicated by the context, the Board of Directors
of Company and the Board of Directors of the Bank.

Cause means any of the reasons listed in Section 7(d) below for which this
Agreement may be terminated or Executive may be discharged prior to the end of
the Term hereof.

Change of Control means and shall be deemed to have occurred upon the occurrence
of any of the following events.

(1) The acquisition by any “person” or “group” (as defined in or pursuant to
Sections 13(d) and 14(d) of the Exchange Act) (other than Company, any
Subsidiary or any Company or Subsidiary’s employee benefit plan), directly or
indirectly, as “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing fifty percent (50%) or more of either the then
outstanding shares or the combined voting power of the then outstanding
securities of Company or the Bank;

(2) Either a majority of the directors of Company elected at Company’s annual
stockholders meeting shall have been nominated for election other than by or at
the direction of the “incumbent directors” of Company, or the “incumbent
directors” shall cease to constitute a majority of the directors of Company. The
term “incumbent director” shall mean any director who was a director of Company
on the Effective Date and any individual who becomes a director of Company
subsequent to the Effective Date and who is elected or nominated by or at the
direction of at least majority of the then incumbent directors; or



--------------------------------------------------------------------------------

(3) The consummation of (x) a merger, consolidation or other business
combination of Company with any other “person” or “group” (as defined in or
pursuant to Sections 13(d) and 14(d) of the 1934 Act) or affiliate thereof,
other than a merger or consolidation that would result in the outstanding common
stock of Company immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into common stock of the surviving
entity or a parent or affiliate thereof) more than fifty percent (50%) of the
outstanding common stock of Company or such surviving entity or a parent or
affiliate thereof outstanding immediately after such merger, consolidation or
other business combination, or (y) a plan of complete liquidation of Company or
the Bank or an agreement for the sale or disposition of all or substantially all
of Company’s or the Bank’s assets.

Code means the Internal Revenue Code of 1986, as amended.

Effective Date means the first day of the initial Term.

Exchange Act means the Securities Exchange Act of 1934, as amended.

Good Reason means the occurrence of any of the conditions listed in Section 7(f)
below which is followed by the resignation of Executive within twelve
(12) months after such occurrence.

Protected Customer shall mean any person, business or entity who or which:

(1) Was known by Executive to have purchased products or services from Company,
the Bank or any Subsidiary other than the Bank during the two-year period
immediately preceding Executive’s last day of employment with the Bank; or

(2) Purchased products or services from Company, the Bank or any Subsidiary
other than the Bank during the two-year period immediately preceding Executive’s
last day of employment with the Bank, and about whom Executive had access to
confidential or proprietary information during this period; or

(3) Was known by Executive to have received (during the one-year period prior to
Executive’s last day of employment with the Bank) but not yet acted upon a
proposal by Company, the Bank or any Subsidiary other than the Bank for the
purchase of products or performance of services.

Resignation for Good Reason means resignation by Executive in accordance with
the provisions of Section 7(f) below.

Restricted Period means the one-year period described in Section 9(a) below

Subsidiary means any corporation at least a majority of the stock of which is
owned by Company, either directly or through one or more other Subsidiaries, and
any other entity controlled, directly or indirectly, by Company or any other
Subsidiary.

Term means the term of this Agreement specified in Section 3 and 8(a) below,
including the initial term and any extended term.

 

2



--------------------------------------------------------------------------------

Termination for Cause means discharge of Executive prior to the end of the Term
in accordance with the provisions of Section 7(d) below for any of the reasons
listed therein.

Termination without Cause means discharge of Executive prior to the end of the
Term in accordance with the provisions of Section 7(e) below.

2. EMPLOYMENT:

(a) During the Term, Executive shall serve as President and Chief Executive
Officer of the Bank and the Company, reporting to the Board. Executive will
perform all duties and have all powers associated with such positions as and as
may be set forth in the Bylaws of Company or the Bank. In addition, Executive
shall be responsible for establishing the business objectives, policies and
strategic plans of Company and the Bank in conjunction with the Board. Executive
agrees that, during the Term, Executive will devote full business time and
energy to the business, affairs and interests of Company and the Bank and serve
diligently and to the best of Executive’s ability. Executive may serve as a
director, trustee or officer of other corporations and entities, including
without limitation charitable organizations, and engage in other activities to
the extent those activities and services do not inhibit the performance of
Executive’s duties hereunder or, in the opinion of the Board, conflict with the
business of Company, the Bank or any Subsidiary.

(b) Notwithstanding anything in this Agreement to the contrary, unless otherwise
agreed to by the parties, if Executive is then serving as a director of the
Company and/or the Bank, Executive shall be deemed to have resigned as a
director of Company and the Bank effective immediately after termination of
Executive’s employment for Cause, regardless of whether the Executive submits a
formal, written resignation as director.

(c) References in this Agreement to services rendered for Company and
compensation, benefits, indemnification and liability insurance payable or
provided by Company shall include services rendered for and compensation,
benefits, indemnification and liability insurance payable or provided by the
Bank and any Subsidiary other than the Bank, and references in this Agreement to
“Company” shall mean and include the Bank and any Subsidiary other than the Bank
if Executive performs any services therefore, as the context may require.

3. TERM: The initial term of this Agreement shall be for the period beginning on
September 12, 2012 and continuing for a 36-month period thereafter, subject,
however, to earlier termination in the manner provided in this Agreement.
Commencing as of the first anniversary of the Effective Date and continuing as
of each anniversary of the Effective Date thereafter, the term of the Agreement
shall be extended automatically for an additional year, so that the remaining
term of the Agreement again becomes thirty-six (36) full months from the
applicable anniversary of the Effective Date, unless the Company and the Bank or
Executive elects not to extend the term of this Agreement by giving written
notice at least thirty (30) days prior to the applicable anniversary date.
Notwithstanding the foregoing, the term of this Agreement shall be extended
pursuant to Section 8(a) below upon the occurrence of a Change of Control.

 

3



--------------------------------------------------------------------------------

4. BASE SALARY; INCENTIVE COMPENSATION:

(a) Executive shall receive an annual Base Salary at the rate of $325,000,
payable in substantially equal installments no less frequently than monthly
(less any amounts withheld as required by law or pursuant to any benefits plan).
At least annually, Company shall review and, in its sole discretion, may adjust
Executive’s Base Salary. If Executive’s Base Salary is adjusted by Company, such
adjusted Base Salary shall then constitute the Base Salary for all purposes of
this Agreement.

(b) Executive shall be eligible to participate in any incentive compensation,
bonus plans or arrangements of the Company on the same terms as other senior
officers. Nothing paid to Executive under any such plans or arrangements will be
deemed to be in lieu of other compensation to which Executive is entitled under
this Agreement.

5. EMPLOYEE BENEFITS AND REIMBURSEMENTS:

(a) During the Term, Executive shall be eligible to participate in any
retirement, group insurance, hospitalization, incentive or deferred compensation
and other benefit or compensation plans of the Bank presently in effect or
hereafter adopted and generally available to all Company’s senior officers,
subject to the terms and conditions specified in such plans. Executive shall
also be eligible to any additional compensation, benefits or perquisites, if
any, that may be provided specifically to or for Executive by Company or the
Bank from time to time. During the Term, to the extent provided by corporate
policies, Executive shall be reimbursed for expenditures (including travel,
entertainment, parking and business meetings) made in pursuance and furtherance
of the business and good will of Company

(b) Vacation and Leave. Executive will be entitled to vacation leave, sick
leave, holidays and other paid absences in accordance with the Bank’s policies
and procedures for senior officers.

6. INDEMNIFICATION:

(a) Company, the Bank and any Subsidiary other than the Bank for which Executive
provides services shall indemnify and hold Executive harmless from and against
all liability and expense resulting from (1) all acts or omissions of Executive
while acting in the capacity of a director, officer, trustee, or fiduciary
and/or employee of Company, the Bank and any such Subsidiary during Executive’s
employment as such director, officer, and/or employee and (2) acts or omissions
of Company, the Bank and any such Subsidiary occurring or alleged to have
occurred during or prior to Executive’s employment, on terms and conditions no
less favorable to Executive than the terms and conditions providing for
indemnification of officers and directors under the Articles or Certificate of
Incorporation and the Bylaws of Company, the Bank charter and each such
Subsidiary’s governing documents.

(b) The Bank shall carry directors and officers liability insurance in such
amounts as the Bank in its discretion deems appropriate, and any payments made
under such policy to Executive or on Executive’s behalf shall be offset against
the indemnification obligation set forth in Section 6(a).

 

4



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the indemnification provided by Section 6(a)
shall not apply, and Executive shall not be indemnified, with respect to any
acts or omissions which constitute wanton or willful misconduct or willful gross
negligence. The indemnity obligation set forth in this Section 6 shall be
subject to the prohibitions and limitations established by applicable law and as
set forth in applicable regulations adopted by any federal or state bank
regulatory agency having jurisdiction over Company, the Bank or any Subsidiary
other than the Bank for which Executive performs services.

(d) The provisions of this Section 6 shall survive termination of this
Agreement.

7. TERMINATION: Executive’s employment under this Agreement may be terminated
under any of the following conditions.

(a) Disability: If Executive is unable to perform the essential functions of
Executive’s positions on a full-time basis for a period of six (6) consecutive
months (or for such shorter period ending with Executive’s eligibility for and
receipt of long-term disability benefits under an insurance policy or employee
benefit plan provided or made available to Executive by Company) by reason of
illness or other physical or mental disability, Company shall have the right to
terminate Executive’s employment under this Agreement at the end of the
applicable period by written notice thereof. If Executive’s employment is so
terminated, Executive shall be paid any salary and benefits to which Executive
may be entitled until the end of the payroll period in which the date of
termination occurs, and thereafter, Company shall have no further obligation for
additional compensation and benefits under this Agreement. A condition of
disability shall be determined by Company on the basis of competent evidence. A
written opinion of a licensed physician certified in his field of specialization
and acceptable to Company, or Executive’s entitlement to or receipt of long-term
disability benefits under any insurance policy or employee benefit plan provided
or made available to Executive by Company or under federal Social Security law,
shall be conclusive evidence of disability.

(b) Death: In the event of Executive’s death during the Term, Executive’s
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid Base Salary at the rate in effect at the time of
Executive’s death for a period of one (1) month after the date of Executive’s
death and shall be paid for any accrued and unused paid time off. Such
additional compensation and accrued and unused paid time off shall be paid in a
single lump sum within thirty (30) days from Executive’s date of death.

(c) Resignation By Executive: Upon thirty (30) days prior notice, Executive may
resign or voluntarily leaves the employ of Company, other than under
circumstances treated as Resignation for Good Reason. In the event of
Executive’s resignation under this Section 7(c), Executive shall be paid any
accrued and unpaid salary and accrued and unused paid time off through
Executive’s date of resignation.

(d) Termination For Cause: Company may, in its sole discretion, by written
notice to Executive, terminate Executive’s employment immediately for Cause upon
the occurrence of any of the following:

 

5



--------------------------------------------------------------------------------

(1) Executive’s willful failure to follow or to cooperate in carrying out any of
the lawful policies of Company or the Bank or the lawful directions of the
Board;

(2) Continued and willful neglect by Executive of Executive’s duties for or on
behalf of Company, the Bank or any Subsidiary other than the Bank for which
Executive provides services;

(3) Willful misconduct of Executive in connection with the performance of any of
Executive’s duties, including, by way of example, but not limitation,
misappropriation of funds or property of Company, the Bank or a Subsidiary other
than the Bank or a depositor therein or borrower therefrom, or securing or
attempting to secure personally any profit in connection with any transaction
entered into on behalf of Company, the Bank or Subsidiary other than the Bank to
the prejudice of the Bank or its Subsidiaries;

(4) Conduct by Executive which results in Executive’s suspension and/or
temporary prohibition or removal and/or permanent prohibition from participation
in the conduct of the affairs of Company, the Bank or any Subsidiary other than
the Bank pursuant to the rules and regulations of the primary federal or state
banking agency for Company, the Bank or the other Subsidiary or any other
federal or state banking agency having regulatory jurisdiction over Company, the
Bank or the other Subsidiary;

(5) Conviction of Executive of a felony or any misdemeanor involving moral
turpitude or Executive’s willful violation of any law, rule or regulation to
which Company, the Bank or other Subsidiary for which Executive performs
services is subject or of a final order or other formal administrative action
entered into, by or imposed upon Company, the Bank or any such Subsidiary;

(6) Willful violation of any code of conduct or standards of ethics applicable
to employees of Company or the Bank that results in material and demonstrable
damage to the business or reputation of Company or the Bank; or

(7) The issuance of a permanent injunction or similar remedy against Executive
preventing Executive from executing or performing all or part of this Agreement.

If Executive’s employment is Terminated for Cause or Company has Cause for
termination and Executive voluntarily resigns, Executive shall not be entitled
to any further compensation or benefits under this Agreement other than payment
for any accrued and unused paid time off.

Notwithstanding anything herein to the contrary, except as “willful” may be
otherwise defined by the rules and regulations of the primary federal or state
banking agency for the Bank for which Executive performs services or any other
federal or state banking agency having regulatory jurisdiction over the Bank for
which Executive performs services, (x) no act or failure to act on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interest of Company or the Bank for which Executive
performs services, and (y) no failure to act on Executive’s part shall be
considered “willful” if such failure is a result of a condition of disability
within the meaning of Section 7(a) of this Agreement. Executive shall not

 

6



--------------------------------------------------------------------------------

be deemed to have been Terminated for Cause under this Agreement unless and
until there is delivered to Executive a copy of a resolution adopted at a
meeting of the Company Board called and held for the purpose, which resolution
shall (x) contain findings that Executive has committed an act constituting
Cause, and (y) specify the particulars thereof. The resolution of the Board
shall be deemed to have been duly adopted if and only if it is adopted by the
affirmative vote of a majority of the directors then in office, excluding
Executive. Notice of the meeting and the proposed termination for Cause shall be
given to Executive a reasonable time before the meeting of the Board. Executive
and Executive’s counsel (if the Executive chooses to have counsel present) shall
have a reasonable opportunity to be heard by the Board at the meeting.

(e) Termination Without Cause: Company may, in its sole discretion, by written
notice to Executive terminate Executive’s employment under this Agreement
immediately without Cause at any time (other than following a Change of Control,
in which case a termination without Cause is governed by Section 8 of this
Agreement). In the event of such termination, Executive shall receive, as
severance or liquidated damages or both, a lump sum payment equal to the sum of
(i) the Base Salary that Executive would be entitled to receive as of the date
Executive is Terminated without Cause through the expiration of the then current
Term and (ii) the product of (A) the Executive’s average cash bonus for the
three (3) years preceding the year in which Executive’s termination occurs
divided by 12 and (B) the number of months remaining to the expiration of the
then current Term as of the date the Executive is Terminated without Cause.
Subject to Section 19 of this Agreement, such payment shall be made not later
than three (3) business days following Executive’s termination date. Nothing in
this Section shall affect Executive’s rights to receive any benefit which has
been earned but not paid with respect to Executive’s performance prior to the
date of such termination. In addition, the Bank (i) shall continue Executive’s
health, life and long-term care insurance coverage at the Bank’s expense through
the expiration of the then current Term and (ii) pay Executive a lump sum amount
equal to the (A) monthly expense incurred by the Bank to provide Executive with
the use of a Bank-leased vehicle and (B) the monthly value of Bank matching
contributions under the Bank’s 401(k) plan (based on the average monthly value
of such items during the twelve months preceding Executive’s termination of
employment) through the expiration of the then current term. The payments
described in this Section 7(e) will be due Executive regardless of any
subsequent employment attained by Executive.

(f) Resignation For Good Reason:

(1) Executive may Resign for Good Reason upon the occurrence of any of the
following conditions without Executive’s prior written consent:

(A) a material change in Executive’s positions, authority and responsibilities
relative to Executive’s positions, authority and responsibilities at the
Effective Date;

(B) a liquidation or dissolution of Company or the Bank, other than liquidations
or dissolutions that are caused by reorganizations that do not affect the status
of Executive;

 

7



--------------------------------------------------------------------------------

(C) a reduction in Executive’s Base Salary (other than a reduction applicable to
all senior officers of the Company or the Bank but excluding such a reduction if
it occurs after a Change in Control);

(D) a relocation of Executive’s principal place of employment by more than
thirty-five (35) miles from its location as of the Effective Date; or

(E) a material breach of this Agreement by Company or the Bank.

(2) Resignation for Good Reason shall be effected by delivering to Company,
within three (3) months after the occurrence of one of the conditions described
above, a written notice specifying a date for termination of employment
(a) which is not less than thirty (30) days after the date of the notice, and
(b) which is not more than ninety (90) days after the date of the notice. The
notice shall also state that Executive is resigning for Good Reason as
contemplated by this Section 7(f) and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for Resignation for Good
Reason hereunder. If within the notice period, Company cures or corrects any
circumstances providing a basis for Resignation for Good Reason pursuant to
Sections 7(f)(1)(A) or (E) only, Executive shall not be entitled to Resign for
Good Reason.

(3) If Executive Resigns for Good Reason at any time after the date of this
Agreement (other than a Resignation for Good Reason during the Term after a
Change of Control, which shall be governed by Section 8 below), then Executive
shall receive, as severance or liquidated damages or both, the same payments and
benefits Executive would have received under Section 7(e) if Executive’s
employment had been terminated without Cause. The payments described in this
Section 7(f) will be due Executive regardless of any subsequent employment
attained by Executive which is not in violation of this Agreement.

8. CHANGE OF CONTROL: Notwithstanding the preceding provisions of this
Agreement, upon the occurrence of a Change of Control, the following provisions
shall apply:

(a) The Term shall be extended to a period of one (1) year after the date on
which the Change of Control occurs if the remaining Term as of the Change of
Control effective date is less than one (1) year.

(b) If, during the Term, as extended pursuant to Section 8(a), either
Executive’s employment is Terminated without Cause or Executive Resigns for Good
Reason, in either case, Company shall provide to Executive the following
severance benefits:

(1) Company shall pay to Executive, in lieu of the compensation specified in
Sections 7(e) or 7(f), a severance payment (subject to any applicable payroll or
other taxes required to be withheld) equal to three (3) times the sum of
(i) Executive’s Base Salary at the rate then in effect, or if greater, in effect
immediately preceding the Change of Control and (ii) the average of the cash
bonuses paid or accrued on Executive’s behalf with respect to the three
(3) completed calendar years preceding the effective date of the Change of
Control (or, if Executive has not been employed for three (3) years, the average
of the completed calendar years in which Executive was employed). In addition,
the Bank (i) shall continue Executive’s health, life and long-term care
insurance coverage at the Bank’s expense for a 36-month period following

 

8



--------------------------------------------------------------------------------

Executive’s termination of employment and (ii) pay Executive a lump sum amount
equal to the (A) expense incurred by the Bank to provide Executive with the use
of a Bank-leased vehicle and (B) Bank matching contributions under the Bank’s
401(k) plan (based on the average monthly value of such items during the twelve
(12) months preceding Executive’s termination of employment) for a 36-month
period.

(2) The payments described in this Section 8 shall be due Executive regardless
of any subsequent employment obtained by Executive.

(c) In the event that the aggregate payments or benefits to be made or afforded
to Executive in the event of a Change of Control (whether under this Agreement
or otherwise) would be deemed to include an “excess parachute payment” under
Code Section 280G or any successor thereto, then such payments or benefits shall
be reduced to the extent necessary to avoid treatment as an “excess parachute
payment”, with the reduction among such payments and benefits to be made first
to payments and benefits payable or provided under this Agreement.

9. NONCOMPETITION, NONSOLICITATION AND NONDISCLOSURE:

(a) Executive hereby covenants and agrees that, for a period of one (1) year
following a termination of employment in the circumstances described in Sections
7(e) or (f) only (but excluding a termination of employment in such
circumstances following a Change in Control), Executive shall not, without the
written consent of Company, either directly or indirectly:

(i) become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any business whatsoever that
competes with the business of Company, the Bank or any Subsidiary other than the
Bank.

(ii) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of Company, the Bank or any Subsidiary other
than the Bank to terminate employment and accept employment or become affiliated
with, or provide services for compensation in any capacity whatsoever to, any
business whatsoever that competes with the business of Company, the Bank or any
Subsidiary other than the Bank; or

(iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any Protected Customer to terminate
an existing business or commercial relationship with Company, the Bank or any
Subsidiary other than the Bank.

(iv) For purposes of this Section 9(a), a business that “competes with the
business of Company, the Bank or any Subsidiary other than the Bank” shall mean
a depository financial institution doing business within fifty (50) miles of the
border of any county in which the Bank has an office on the date of Executive’s
termination of employment.

(b) During the Term and thereafter, Executive shall hold in a fiduciary capacity
for the benefit of Company and its Subsidiaries all secret or confidential
information, knowledge or data relating to Company and its Subsidiaries and
their respective businesses, which shall have been obtained by Executive during
Executive’s employment by Company, the Bank and any

 

9



--------------------------------------------------------------------------------

Subsidiary other than the Bank and which shall not be or become public knowledge
(other than by acts by Executive or representatives of Executive in violation of
this Agreement). Executive shall not, without the prior written consent of as
applicable, Company, the Bank and such other Subsidiary or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than Company, the Bank and such other
Subsidiary and those designated by them. After the end of the Restricted Period,
the existence and identity of the customers and employees of Company, the Bank,
and any Subsidiaries other than the Bank shall not constitute secret or
confidential information, knowledge or data.

(c) During any period in which Section 9(a) is effective, Section 9(a) shall not
preclude Executive from holding any publicly traded stock provided Executive
does not acquire any stock interest in any one company in excess of one percent
(1%) of the outstanding voting stock of that company.

(d) The parties agree that the restrictions contained in this Section 9 are
reasonable and fair. If Executive competes in violation of the terms of this
Section 9, the parties agree that Company will be irreparably harmed without an
adequate remedy at law. Accordingly, Executive acknowledges that if Executive
breaches or threatens to breach any provision of this Section 9, Company shall
be entitled to an injunction, both preliminary and permanent, restraining
Executive from such breach or threatened breach, but such injunctive relief
shall not preclude Company from pursuing all other legal or equitable remedies
arising out of such a breach.

10. REFORMATION: The parties have attempted to limit Executive’s right to
compete only to the extent necessary to protect Company, the Bank and
Subsidiaries other than the Bank from unfair competition. The parties recognize,
however, that reasonable people may differ in making such a determination.
Consequently, the parties hereby agree that, if the scope or enforceability of a
restrictive covenant set forth in Section 9 is in any way disputed at any time,
a court or other trier of fact may modify and reform such provision to
substitute such other terms as are reasonable to protect the legitimate business
interests of Company, the Bank and Subsidiaries other than the Bank.

11. NOTICES: For the purposes of this Agreement, notices or other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered to the party to whom directed or mailed by
United States certified mail, return receipt requested, postage prepaid,
addressed to such party at such party’s address last known by the party giving
such notice. Each party may, from time to time, and shall, upon request of
another party, designate an address to which notices should be sent. Notices of
change of address shall be effective only upon receipt.

12. MODIFICATION; WAIVERS; APPLICABLE LAW: No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by Executive, and on behalf of Company, by such
officers as may be specifically designated by Company. No waiver of any breach,
condition or provision of this Agreement by any party hereto at any time shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by any party that are not set forth expressly in this Agreement.

 

10



--------------------------------------------------------------------------------

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of North Carolina, except to the extent that
federal applies.

13. INVALIDITY - ENFORCEABILITY: The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

14. SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees, and
shall be binding upon Company and any successor to Company. If Executive should
die while any amounts would still be payable to Executive hereunder all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.

15. ATTORNEY’S FEES: In the event that either party incurs costs and fees,
including attorney’s fees, in enforcing its rights under this Agreement, the
party substantially prevailing in such suit or action including any appeal shall
be entitled to recover from the other all such costs and reasonable attorney’s
fees.

16. EFFECT OF FEDERAL AND STATE BANKING STATUTES AND REGULATIONS: All
obligations under this Agreement are subject to such conditions, restrictions,
limitations and forfeiture provisions as may separately apply pursuant to any
applicable federal and state banking laws. Without limiting the effect of the
preceding sentence, any payments to Executive by the Company or the Bank,
whether pursuant to this Agreement or otherwise, are subject to and conditioned
upon their compliance with Section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359. In addition, Executive agrees that this Agreement is subject to
amendment at any time in order to comply with laws that are applicable to
Company and the Bank (including regulations and rules relating to any
governmental program in which Company or the Bank may participate). This
Agreement is also subject to the terms and conditions of the TARP Compensation
Addendum attached hereto as Exhibit A.

17. HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

18. EFFECT ON PRIOR AGREEMENTS: This Agreement supersedes all prior agreements,
either expressed or implied, between the parties hereto with respect to the
employment of Executive.

19. INTERNAL REVENUE CODE SECTION 4O9A/CONTINUATION OF BENEFITS/REIMBURSEMENTS:
This Agreement is intended to and shall comply with Section 409A of the Code.
All references to a termination of employment and separation from service shall
mean and be administered to comply with the definition of “separation from
service” in Section 409A of the Code. All reimbursements provided under this
Agreement shall comply with Section 409A of the Code and shall be subject to the
following requirements:

 

11



--------------------------------------------------------------------------------

(a) The amount of expenses eligible for reimbursement, during Executive’s
taxable year may not affect the expenses eligible for reimbursement to be
provided in another taxable year, and

(b) The reimbursement of an eligible expense must be made by December 31
following the taxable year in which the expense was incurred. The right to
reimbursement is not subject to liquidation or exchange for another benefit.

(c) If Executive is a “specified employee” (as defined under Section 409A of the
Code) at the time of separation from service, to the extent that any amount
payable under this Agreement constitutes “deferred compensation” under
Section 409A of the Code (and is not otherwise excepted from Section 409A of the
Code coverage by virtue of being considered “separation pay” or a “short term
deferral” or otherwise) and is payable to Executive based upon a separation from
service (other than death or “disability” as defined under Section 409A of the
Code), such amount shall not be paid until the first day following the six
(6) month anniversary of Executive’s separation from service. Any right to a
series of installment payments shall be treated as a right to a series of
separate payments for purposes of Section 409A of the Code. Payment of any
accrued and unused paid time off, unless expressly provided otherwise herein
shall be made in a single lump sum within thirty (30) days of separation from
service.

20. ARBITRATION OF DISPUTES: Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration, as an alternative to civil litigation and without any trial by jury
to resolve such claims, conducted by a single arbitrator who is certified by the
American Arbitration Association and is mutually acceptable to Executive and
Company, sitting in a location selected by the Company within fifty (50) miles
from the main office of the Company, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

21. COUNTERPARTS: This Agreement may be executed in counterparts.

22. ALTERNATIVE LUMP-SUM PAYMENT: For purposes of Sections 8 and 9, if (x) under
the terms of the applicable policy or policies for the insurance benefits it is
not possible to continue Executive’s coverage or (y) if when employment
termination occurs, Executive is a specified employee within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
would be considered deferred compensation under Section 409A of the Code, and
finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance benefit, instead of continued insurance coverage the Bank shall pay or
cause to be paid to Executive in a single lump sum an amount in cash equal to
the present value of the Bank’s projected cost to maintain that particular
insurance benefit had Executive’s employment not terminated, assuming continued
coverage for the applicable period. The lump-sum payment shall be made within
three (3) business days after employment termination or, if Executive is a
specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, on the first business day of the seventh month after
the month in which Executive’s employment terminates.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

ECB BANCORP, INC. By:  

/s/ R.S. Spencer, Jr

  R.S. Spencer, Jr.   Chairman THE EAST CAROLINA BANK By:  

/s/ R.S. Spencer, Jr.

  R.S. Spencer, Jr.   Chairman

/s/ A. Dwight Utz

A. Dwight Utz 9/20/12

 

13



--------------------------------------------------------------------------------

Exhibit A

TARP Compensation Standards Addendum

1. Definitions. As used in this Addendum, the following terms have the meanings
specified:

(a) “ARRA” means the American Recovery and Reinvestment Act of 2009;

(b) “CPP” means the Capital Purchase Program component of the TARP;

(c) “EESA” means the Emergency Economic Stabilization Act of 2008;

(d) “TARP” means the Troubled Asset Relief Program established by the Treasury
pursuant to the EESA;

(e) “TARP Compensation Standards” means provisions of the EESA and the ARRA
governing compensation and associated regulations, interpretations and guidance
that are now, or may in the future be, issued, including the Treasury’s Interim
Final Rule under 31 CFR Part 30; and

(f) “Treasury” means the United States Department of the Treasury.

Capitalized terms used but not defined in this Addendum have the meanings set
forth in the TARP Compensation Standards. References to the “Company” refer to
ECB Bancorp, Inc.

2. TARP Compensation Standards. As a participant in the CPP, the Company is
subject to various executive compensation restrictions under the TARP
Compensation Standards. Among other requirements, the TARP Compensation
Standards:

(a) prohibit the Company from making any Golden Parachute Payment to its Senior
Executive Officers or any of the next five Most Highly-Compensated Employees;

(b) prohibit the Company from paying or accruing any Bonus Payment to certain
Highly-Compensated Employees, except as permitted by the TARP Compensation
Standards; and

(c) require the Company to recover or “clawback” any Bonus Payment to its Senior
Executive Officers or any of the next 20 Most Highly-Compensated Employees if
payment was based on materially inaccurate financial statements or performance
metric criteria

This Addendum evidences Executive’s and the Company’s intent to comply with the
TARP Compensation Standards.

3. Amendment and Modification. In the event that all or any portion of this
Agreement is found to be in conflict with the requirements of the TARP
Compensation Standards, this Agreement shall be automatically amended or
modified to the extent necessary to comply with the TARP Compensation Standards,
and this Agreement shall be interpreted and administered accordingly. To the
extent that future revisions of this Agreement are required to give effect to or
for the Company to comply with the TARP Compensation Standards, Executive shall
accept such revisions promptly.

 

14



--------------------------------------------------------------------------------

4. Golden Parachute Restriction. In the event Executive’s employment terminates
and at such time (a) Executive is one of the Senior Executive Officers or
employees that The Company is prohibited from making a Golden Parachute Payment
to under the TARP Compensation Standards and (b) any payment under this
Agreement is a Golden Parachute Payment under the TARP Compensation Standards,
Executive shall not be entitled to receive such payment only to the extent such
payment is prohibited by the TARP Compensation Standards.

5. Bonus Payment Restriction. In the event that any payment or accrual under
this Agreement is a Bonus Payment under the TARP Compensation Standards and at
the time such Bonus Payment is to be paid or accrual is to be made Executive is
one of the employees that The Company is prohibited from making a Bonus Payment
to under the TARP Compensation Standards, Executive shall not be entitled to
receive such payment or accrual only to the extent such payment or accrual is
prohibited by the TARP Compensation Standards.

6. Clawback. Notwithstanding any provision in this Agreement to the contrary, if
it is later determined that payments under this Agreement were based on
materially inaccurate financial statements or performance metric criteria, the
full amount of any and all payment(s) that have been made to Executive under
this Agreement shall become immediately due and owing to The Company, and
Executive shall repay the full amount of such payment(s) to The Company in
accordance with and in a manner that complies with the requirements of the TARP
Compensation Standards. Notwithstanding the foregoing, any such recovery shall
be required hereunder only to the minimum extent necessary to comply with the
applicable requirements of the TARP Compensation Standards.

7. Waiver. Executive hereby voluntarily waives any claim against the United
States or the Company for any changes to my compensation or benefits that are
required to comply with regulations issued by the Department of the Treasury.
Executive acknowledges that such regulations may require modification of the
compensation, bonus, incentive and other benefit plans, arrangements, policies
and agreements that Executive has with the Company or in which Executive
participate as they relate to the period the United States holds any equity
securities of Executive acquired through the TARP Capital Purchase Program. This
waiver includes all claims Executive may have under the laws of the United
States or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments Executive would otherwise receive, any challenge to the process by
which this regulation was adopted and any tort or constitutional claim about the
effect of these regulations on Executive’s employment relationship.

8. Miscellaneous. This Addendum shall remain in force and effect only during the
TARP Period. This Addendum is not determinative of Executive’s status as a
Senior Executive Officer or as an employee affected by the TARP Compensation
Standards, and Executive reserves the right to contest such designation as such
now or in the future. Executive shall not be deemed to waive any right to
contest the determination of the Company or the Treasury as to the

 

2



--------------------------------------------------------------------------------

amounts owed to Executive by the Company pursuant to this Agreement. In the
event that any of the TARP Compensation Standards are overturned by a
non-appealable determination of a court of competent jurisdiction or otherwise
rescinded or revised, with the effect that all or any portion of any formerly
withheld or recovered payment could be made to Executive, such amount shall
become immediately due and payable to Executive.

 

3